Mr. Justice Sears delivered the opinion of the court. The assignments of error question the sufficiency of the sheriff’s return of the summons to plaintiff in error, and the propriety of a default judgment at a time when the record disclosed a demurrer of plaintiff in error on file and undisposed of. The supplemental record filed by defendant in error disposes of both of these questions. For by it there appears an amendment of the sheriff’s return, from which it is seen that the sheriff had properly served the writ and that the court had thereby acquired jurisdiction of the person of plaintiff in error more than a year before the judgment term. This amendment was proper. Montgomery v. Brown, 7 Ill. 581; Hawes v. Hawes, 33 Ill. 286; O’Connor v. Wilson, 57 Ill. 226; Terry v. Eureka College, 70 Ill. 236; Chi. P. M. Co. v. Nat’l Bank, 86 Ill. 587; Chi. P. M. Co. v. Nat’l Bank, 97 Ill. 294. The mere fact that through an error a demurrer had been filed in the name of plaintiff in error, which was afterward withdrawn by leave of court, did not operate to divest the court of the jurisdiction obtained through the service of this summons. The supplemental record also discloses that a nunc pro time order, entered after the judgment, operated to make the order permitting the withdrawing of the demurrer relate back to a time prior to the judgment. Therefore the apparent discrepancy in the record, in that the demurrer did not appear to have been withdrawn when the default of plaintiff in error was entered, is cured by the nunc pro time order shown by the supplemental record. The order seems from its recitals to have been based upon an inspection of memoranda or memorial paper, viz., the affidavit filed by the attorneys on the 2Sth of October, 1899, by which it was made to appear that they had inadvertently filed the demurrer -in the name of plaintiff in error without authority. The order, therefore, appears to have been proper. Howell v. Morlan, 78 Ill. 162; Church v. English, 81 Ill. 442; Gebbie v. Mooney, 121 Ill. 255. In Gebbie v. Mooney, supra, the court said that the Circuit Court “ may, at a subsequent term, cause the clerk to enter upon the record of the court an order made at a previous term at which judgment was rendered, provided only there shall be some minute or memorial paper from which .it can be determined what such order, made at a previous term, was.” The order there in question was, as here, an order disposing of a demurrer, which was shown by the record before amendment to be undisposed of, and by the amendment was shown to have been disposed of before judgment. And by the same decision it is held that if the party excepting to such an order desires to question the sufficiency of the memorial paper relied upon by the court, he must preserve the evidence presented and his exceptions to the sufficiency thereof by a bill of exceptions. Counsel for plaintiff in error excepted to the entering of this nunc pro tunc order, and obtained leave to file a bill of exceptions within a time fixed, but filed none. Being of opinion that the apparent errors in the original record are shown by the supplemental record not to exist, we see no reason for disturbing the judgment. lío other questions are raised by the briefs of counsel. The judgment is affirmed. Additional Opinion upon Petition foe Eeheaeino. Pee Curiam. Upon petition for a rehearing the attention of the court is called to the fact that by a supplemental record a bill of exceptions was brought here, which bill of exceptions was made to preserve the exceptions of plaintiff in error to the entering of the nunc pro tunc order permitting the withdrawing of the demurrer. In the opinion of the court disposing of the appeal, the court said that plaintiff in error had not thus preserved his exceptions. This record was not brought to the attention of the c.ourt by an abstract thereof. The fault, however, was not of counsel for plaintiff in error, for a motion was made by them for leave to file such an abstract, and was denied. We are of opinion, however, that even though it should be made to appear that the memoranda or memorial paper used by the court as the basis of the nunc pro tunc order was insufficient for that purpose, yet the judgment should be affirmed. Counsel for plaintiff in error had informed the court through their affidavit that the demurrer filed by them was improperly filed through inadvertence, and that it was not the demurrer of plaintiff in error, but of another defendant. If the court, without any order permitting the withdrawal of the demurrer, yet proceeded to judgment against plaintiff in error, it was an informality, and an error of which plaintiff in error ought not to be permitted to avail. There was no prejudice to it, for confessedly it had. not demurred or appeared. It is the pendency of the undisposed-of demurrer of a litigant which precludes the court from proceeding to judgment until it is disposed of, and the presence upon the files of a paper which is known to the court to be no pleading of any party to the suit should not thus operate. There is no merit in the defense. The petition is denied.